Case 1:20-cv-01652-LPS Document 129 Filed 10/21/20 Page 1 of 3 PageID #: 2108




Michael Cukor
mcukor@mcgearycukor.com
Vincent McGeary
vmcgeary@mcgearycukor.com
MCGEARY CUKOR LLC
7 Dumont Place
Morristown, NJ 07960
Telephone: (973) 339-7367
Facsimile: (973) 200-4837

John D. Simmons (pro hac vice)
jsimmons@panitchlaw.com
Dennis Butler (pro hac vice)
dbutler@panitchlaw.com
Keith Jones
kjones@panitchlaw.com com
PANITCH SCHWARZE BELISARIO & NADEL LLP
Wells Fargo Tower
2200 Concord Pike, Suite 2800
Wilmington, DE 19083

Attorneys for Defendants
Emerson Quiet Kool Co., LTD., and Home Easy LTD

               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 EMERSON RADIO
 CORPORATION,
                                      Civil Action No. 2:17-cv-05358-SDW-
                       Plaintiff,     ESK

                  v.
                                      DEFENDANTS’ MOTION TO
 EMERSON QUIET KOOL CO.               DISMISS FOR FAILURE TO JOIN A
 LTD. and HOME EASY LTD.              REQUIRED PARTY

                    Defendants.       ORAL ARGUMENT REQUESTED
Case 1:20-cv-01652-LPS Document 129 Filed 10/21/20 Page 2 of 3 PageID #: 2109




      PLEASE TAKE NOTICE that on November 16, 2020 at 9:00 a.m., or as

soon as counsel may be heard, Defendants Emerson Quiet Kool Co. Ltd. and

Home Easy Ltd. will move this Court to dismiss this case for failure to join a

required party, namely Emerson Electric Co.

      In support of this Motion, Defendants rely on the accompanying Brief.

      A proposed form of Order is submitted herewith.



Dated: October 21, 2020                By: ____Michael Cukor/s_________
                                               Michael Cukor
                                               Vincent McGeary
                                               MCGEARY CUKOR LLC
                                               7 Dumont Place
                                               Morristown, NJ 07960
                                               Telephone: (973) 339-7367
                                               Facsimile: (973) 200-4837
                                               mcukor@mcgearycukor.com
                                               vmcgeary@mcgearycukor.com

                                                John D. Simmons (pro hac vice)
                                                Dennis Butler (pro hac vice)
                                                Keith A. Jones
                                                PANITCH SCHWARZE BELISARIO
                                                & NADEL LLP
                                                Wells Fargo Tower
                                                2200 Concord Pike, Suite 2800
                                                Wilmington, DE 19083
                                                Telephone: (302) 394-6030
                                                Facsimile: (215) 965-1331

                                                Attorneys for Defendants Emerson
                                                Quiet Kool Co., Ltd., and Home
                                                Easy Ltd.

                                         -2-
Case 1:20-cv-01652-LPS Document 129 Filed 10/21/20 Page 3 of 3 PageID #: 2110




                        CERTIFICATE OF SERVICE

     I hereby certify that on October 21, 2020, a true and correct copy of

DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO JOIN A

REQUIRED PARTY was served upon the following via ECF notification:

Susan Okin Goldsmith
MCCARTER & ENGLISH, LLP
Two Tower Center Blvd., 24th Floor
East Brunswick, NJ 08816
sgoldsmith@mccarter.com

Mark H. Anania
Carissa L. Rodrigue
MCCARTER & ENGLISH, LLP
Four Gateway Center
100 Mulberry Street
Newark, NJ 07102
manania@mccarter.com
crodrigue@mccarter.com

Lisa T. Simpson
Nina Trovato
ORRICK, HERRINGTON & SUTCLIFFE LLP
51 West 52nd Street
New York, NY 10019-6142
lsimpson@orrick.com
ntrovato@orrick.com



                                             Michael Cukor /s
                                             Michael Cukor




                                       -3-
